Citation Nr: 0925935	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-36 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
October 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

A hearing at the RO was held in June 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In December 2008, the Board remanded the matter for due 
process considerations.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a November 2005 decision, the Board denied service 
connection for a psychiatric disorder.  

2.  The appellant sought reopening of his claim of service 
connection for a psychiatric disorder in August 2006.  

3.  Evidence received since the final November 2005 Board 
decision denying service connection for a psychiatric 
disorder is cumulative of evidence previously submitted to 
agency decision makers, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disorder.


CONCLUSION OF LAW

1.  The November 2005 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in August 2006 and February 2009 letters, the 
RO notified the appellant of the information and evidence 
needed to substantiate and complete a claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008).  The February 2009 letter also expressly advised the 
appellant of the additional elements imposed by the Court in 
Dingess/Hartman and Kent.  The RO then reconsidered the claim 
in a May 2009 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor his 
representative has argued otherwise.


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor specifically identified any additional post-
service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2008).  

Although the appellant has not been afforded a VA medical 
examination in connection with his claim, the Board concludes 
that one is not necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  As set forth below, 
the Board has determined that new and material evidence has 
not been received to reopen the claim.  Thus, no examination 
is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  




Background

The appellant's service treatment and personnel records are 
negative for complaints or findings of a head injury or a 
psychiatric disorder.  At his October 1973 military 
separation medical examination, the appellant's head, scalp, 
and eyes were normal.  Psychiatric evaluation revealed no 
abnormalities.  

In January 1992, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities.  

Evidence assembled in connection with his claim included VA 
clinical records, dated from November 1990 to April 1992, 
showing treatment for bipolar disorder.  These records note 
that the appellant had a long history of alcohol and drug 
abuse and had been under private treatment for bipolar 
disorder since 1985.  Also obtained were private clinical 
records, dated from December 1983 to August 1990, but such 
records are negative for complaints or findings of a 
psychiatric disorder.  

In an August 1992 rating decision, the RO denied service 
connection for bipolar disorder, finding that the condition 
had not been shown during service or within the applicable 
presumptive period.  The appellant was duly notified of the 
decision and his appellate rights in a September 1992 letter, 
but he did not appeal.

In March 2001, the appellant again submitted an application 
for VA compensation benefits, seeking service connection for 
manic depression which he claimed was due to "severe head 
trauma."  Specifically, the appellant indicated that in May 
1972, he had been "attacked and beaten by a very big man in 
the barracks."  He claimed that his current psychiatric 
disability was a result of injuries sustained in that attack.  

Evidence assembled in support of the appellant's claim 
included VA and private clinical records, dated from July 
1985 to March 2004.  

In pertinent part, these records show that in July 1985, the 
appellant sought counseling at a private hospital.  He 
reported that he had recently returned from Europe and was 
experiencing feelings of paranoia.  The appellant reported 
that he had been paranoid once, ten years earlier and had 
sought therapy.  The diagnoses included acute paranoid 
disorder.  In September 1985, he was admitted to a private 
hospital and the diagnoses included substance abuse and rule 
out bipolar disorder.

Subsequent records show that the appellant received continued 
psychiatric treatment.  In June 1990, the appellant was seen 
at a private hospital because he was stressed.  He reported 
that he had had his first episode of paranoia in 1972 when he 
was in the military.  He described episodes about how people 
were out to get him.  He reported that he was never treated 
for the episode.  It was noted in the history that the 
appellant was first hospitalized in 1985.

A subsequent VA record reflects that the appellant had been 
admitted to a ward in March 2001.  He had a fixed delusional 
system that included the involvement of the FBI, the Mafia, 
the police, secret service, the postal service and the 
Railroad Commission.  It was noted that he had been followed 
for 15 years at different facilities.  Schizoaffective 
Disorder was diagnosed.

In an August 2001 VA Form 21-4176, Report of Accidental 
Injury in Support of Claim for Compensation or Pension, the 
appellant recalled that on or about May 12, 1972, he had been 
attacked in the barracks by another soldier, who "stuck a 
lit cigarette into my eye, then he pounded my head more than 
50 times."  The appellant indicated that it was his opinion 
that the assailant was trying to kill him.  

In a November 2005 decision, the Board denied service 
connection for a psychiatric disorder, finding that the 
condition was not shown during service nor was it manifest to 
a compensable degree within the first post-service year.  
Additionally, the Board found that the appellant's current 
psychiatric disorder was not attributable to service.  

In reaching its decision, the Board expressly considered the 
appellant's reports that he had been the victim of an assault 
during service in which he sustained a head injury.  The 
Board noted that while the appellant is competent to report 
that he was struck on the head during service, the record 
showed that his head, scalp, and psychiatric systems were 
normal at the time of discharge and that the record on appeal 
did not contain any indication that the appellant's post-
service psychiatric disability was related to active service 
or any incident therein.  The record on appeal contains no 
indication that the appellant appealed the Board's decision.  

In August 2006, the appellant sought reopening of his claim 
of service connection for a psychiatric disorder.  In support 
of his claim, he submitted statements outlining various 
details he had recalled with respect to the previously-
reported in-service assault.  He argued that as a result of 
head trauma he sustained during the attack, he had developed 
a psychiatric disorder.  

Also received in connection with the appellant's claim was a 
May 2007 letter from J.E.L., an individual who served with 
the appellant.  Mr. L. indicated that he did not recall 
witnessing the assault described by the appellant, although 
he did remember seeing the appellant battered and bruised.  
When he asked the appellant what had happened, the appellant 
responded that "he was jumped by a big black guy."  

At his June 2008 hearing, the appellant again detailed the 
in-service assault.  He testified that he became depressed 
after the assault and began drinking until he became addicted 
in 1985.  At that time, he was treated at a private facility 
and diagnosed as having a psychiatric disorder.   


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a November 2005 decision, the Board 
denied service connection for a psychiatric disorder, finding 
that a psychiatric disorder was not present during service or 
manifest to a compensable degree within the first post-
service year, nor was the appellant's current psychiatric 
disorder shown to be related to the appellant's active 
service or any incident therein, including the reported head 
injury.  Because the appellant did not appeal the November 
2005 Board decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

The appellant, however, now seeks to reopen his claim.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the final November 2005 Board decision denying service 
connection for a psychiatric disorder.  After reviewing the 
record, the Board finds that the additional evidence received 
is not new and material within the meaning of 38 C.F.R. § 
3.156.

The additional evidence received includes statements and 
hearing testimony from the appellant detailing the in-service 
assault.  Also received was a statement from a fellow service 
member recalling that he saw the appellant "battered and 
bruised"; the appellant relayed that he had been beaten.  

The Board finds that these statements are cumulative of 
evidence previously considered at the time of the last final 
denial in November 2005.  Again, at the time of the previous 
Board decision, the Board expressly considered the 
appellant's reports on an in-service assault.  Indeed, the 
Board concluded that the appellant was competent to report 
the circumstances of the in-service assault.  However, the 
Board denied service connection for a psychiatric disability, 
finding that a psychiatric disorder was not present during 
service or within the first post-service year, nor was the 
current psychiatric disability shown to be related to the 
appellant's service.  

The Board observes that none of the additional evidence 
received since the Board's November 2005 final decision 
contains any indication that the appellant's current 
psychiatric disability is causally related to his active 
service or any incident therein, including the reported in-
service assault.   

For these reasons, the Board finds that the additional 
evidence received since the final November 2005 Board 
decision is not new within the meaning of 38 C.F.R. § 
3.156(a).  Moreover, the Board finds that this additional 
evidence is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the appellant's current psychiatric disorder 
was incurred during service.  See e.g. Cox v. Brown, 5 Vet. 
App. 95 (1993) (holding that records showing treatment years 
after service which do not link the post-service disorder to 
service are not considered new and material evidence).

Consequently, the Board finds that new and material evidence 
has not been submitted and the claim of service connection 
for a psychiatric disorder is not reopened.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

New and material evidence having not been received, the 
application to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


